Citation Nr: 0002446	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  96-33 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a shrapnel wound to the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and associate


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran has recognized service from March 1945 to 
December 1945, from December 1945 to January 1946, and from 
January 1946 to March 1946.

In an August 1997 supplemental statement of the case, the 
Department of Veterans Affairs (VA) Manila, Philippines 
Regional Office (RO) reopened the veteran's claim of 
entitlement to service connection for a left hip disorder and 
then denied the claim.  In a January 1998 decision, the Board 
of Veterans' Appeals (Board) determined on a de novo basis 
that new and material evidence had not been presented to 
reopen the veteran's claim of entitlement to service 
connection for a left hip disorder.  

In an April 1999 decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") vacated the Board's January 1998 decision and 
remanded the veteran's claim to the Board for readjudication 
and application of recent Court decisions.

The Board notes that it has the authority to determine on a 
de novo basis whether a claim has been properly reopened.  
See VAOPGCPREC 5-92 (1992).  Therefore, the issue has been 
restated as noted on the title page of this decision.  



FINDINGS OF FACT

1.  In an October 1987 letter denial, the RO determined that 
reconsideration of the veteran's claim of entitlement to 
service connection for a left hip disorder was not warranted.  

2.  Additional evidence submitted since the RO's October 1987 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran did engage in combat with the enemy.

4.  Satisfactory lay evidence of service incurrence or 
aggravation of an injury consistent with the circumstances, 
conditions, and hardships of recognized guerrilla service has 
been presented.

5.  The presumption of service incurrence or aggravation of a 
left hip injury has not been rebutted by clear and convincing 
evidence to the contrary.

6.  An August 1995 statement from a private physician 
reflects that the veteran suffers from neuritis due to a 
shrapnel wound in the left hip.



CONCLUSIONS OF LAW

1.  Evidence received since the RO's October 1987 
determination is new and material; the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a) (1999).

2.  Residuals of a shrapnel wound to the left hip were 
incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 
38 C.F.R. § 3.303, 3.306




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an unappealed July 1973 rating decision, service 
connection for a left hip disorder was denied on the basis 
that there was no evidence of a left hip disorder incurred in 
or aggravated by service.  Although a personal hearing was 
held at the RO in December 1973, that hearing did not 
constitute a notice of disagreement with regard to the issue 
of entitlement to service connection for a left hip disorder, 
and the decision was final.  See 38 U.S.C. § 4005(c) (1970); 
38 C.F.R. § 19.153 (1973).

The evidence of record included service medical records, 
service personnel records, a May 1973 affidavit of a lay 
witness, and a July 1973 VA examination.  Service medical 
records revealed a notation that the veteran had received an 
injury to the left hip while in Bataan.  However, there were 
no complaints or treatment of a left hip disorder during 
recognized service.  Service personnel records revealed that 
the veteran claimed that he received a gunshot wound in the 
left thigh while at Limay, Bataan in December 1941.  In a May 
1973 affidavit, a lay witness stated that the veteran had 
received a shrapnel wound to the left hip in April 1945.  
Upon VA examination dated in July 1973, a scar over the left 
ilium with an injury to muscle group XVII, noted as allegedly 
a residual of a shrapnel wound, was diagnosed.

In an October 1987 decision, the RO determined that new and 
material evidence had not been presented to reopen the claim 
of entitlement to service connection for a left hip disorder.  
The veteran did not appeal that decision.  

The evidence received subsequent to the July 1973 denial 
included a transcript of a December 1973 RO hearing, a 
February 1974 VA examination report, an April 1974 
memorandum, a September 1975 statement from the veteran, a 
transcript of a September 1976 RO hearing, and an April 1986 
affidavit from a private doctor.

At the December 1973 RO hearing, the veteran testified that 
he thought he had a shrapnel wound in the left hip in 1944 
and not in 1945.  In an April 1974 RO memorandum it was noted 
that according to the Department of the Army, the affiant of 
the May 1973 affidavit did not have recognized military 
service.  In a September 1975 statement, the veteran 
indicated that he received a shrapnel wound in the left hip 
when he was in Bataan in December 1941.  At a September 1976 
RO hearing, the veteran testified that he was on active duty 
when he was injured in December 1941.  In an April 1986 
affidavit, a private doctor stated that he removed a shrapnel 
fragment from the veteran's left hip in May 1946.  

The evidence to be considered in determining whether the 
veteran's claim of entitlement to service connection for a 
left hip disorder should be reopened is that which was 
received subsequent to the October 1987 RO decision, when the 
claim was last finally disallowed.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  The evidence received since the 
October 1987 decision includes the following:  a March 1946 
affidavit of a lay witness, a June 1946 enlistment record of 
the Philippine Army, an April 1986 affidavit of a private 
doctor, a November 1987 certification of a private doctor, an 
August 1995 statement from a private doctor, a December 1996 
affidavit from a lay witness, a transcript of a December 1996 
RO hearing, a January 1997 affidavit from a lay witness, and 
an October 1997 statement from the veteran.  

In an affidavit dated in March 1946, a lay witness stated 
that the veteran was a driver in Bataan from December 1941 to 
April 1942.  A June 1946 enlistment record of the Philippine 
Army indicated that the veteran received a left leg wound in 
December 1941 and that he was a civilian driver for the 
United States Forces motor pool until the surrender of 
Bataan.  

In a certification dated in November 1987, a private doctor 
stated that he treated the veteran in February 1942 for a 
shrapnel wound in the left hip.  In an August 1995 statement, 
a private doctor indicated that the veteran had neuritis due 
to a shrapnel wound in the left hip.  

In a December 1996 affidavit, a lay witness stated that 
during World War II, the veteran received a shrapnel wound.  
The witness stated that he personally saw the veteran in the 
hospital and that the veteran underwent an operation to 
remove shrapnel fragments in his left hip.  At his December 
1996 RO hearing, the veteran testified that he was claiming 
entitlement to service connection for residuals of a shrapnel 
wound, and not a gunshot wound, in the left hip.  
(Transcript, page 3).  

In a January 1997 affidavit, a lay witness stated that the 
veteran underwent an operation in May 1946 to remove shrapnel 
fragments from his left hip.  In an October 1947 statement, 
the veteran claimed that he incurred a shrapnel wound in both 
December 1941 and April 1945, and that he was on active duty 
when each of these wounds were incurred.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1999).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153 (West 
1991); 38 C.F.R. §§  3.303, 3.306 (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. §  
3.306(b).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

Analysis

The April 1986 affidavit from a private physician is 
duplicative of evidence previously considered.  However, the 
December 1996 affidavit from a lay witness is new.  
Additionally, it does tend to support the April 1986 
affidavit reflecting that the veteran underwent surgery to 
remove shrapnel from his left hip shortly after his 
recognized service.  The December 1996 affidavit further 
supports the contention that the veteran's 1941 injury may 
have been aggravated by his recognized service in 1945 and 
1946.  The Board finds that the December 1996 affidavit from 
a lay witness contributes to "a more complete picture of the 
circumstances surrounding the origin of [the] veteran's 
injury."  See Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998).

Thus, because the evidence bears directly and substantially 
upon the specific matter under consideration, the question of 
whether a left hip disorder was incurred or aggravated as a 
result of an incident of service, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim is reopened.  See 
38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).

Having reopened the veteran's claim of entitlement to service 
connection for a left hip disorder, the Board must now 
consider whether the claim is well grounded, that is, whether 
it is plausible.  Case law provides that, although a claim 
need not be conclusive to be well grounded, it must be 
accompanied by evidence.  A claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Dixon v. Derwinski, 
3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992). 

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

As previously noted, when determining the question of whether 
a claim is well grounded, the supporting evidence is presumed 
to be true and is not subject to weighing.  Following a 
review of the evidence of record, the Board concludes that 
the veteran's claim is plausible and therefore well grounded.  

The evidence of record reflects that the veteran suffered a 
left leg wound in December 1941 and that he underwent surgery 
for the removal of shrapnel from his left hip in May 1946, 
within one year of his discharge from service.  Additionally, 
the May 1973 lay affidavit links the July 1973 and February 
1974 VA examination findings of a left hip abnormality to the 
veteran's qualifying service.  The Board is cognizant of the 
April 1974 RO memorandum noting that according to the 
Department of the Army, the affiant of the May 1973 affidavit 
did not have recognized military service.  However, the 
evidence is presumed to be true at this point and is not 
subject to weighing.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  Additionally, the April 1974 RO memorandum is not 
supported by an official United States Government documents 
of record in this action.  

Thus, the Board finds that in light of the aforementioned 
evidence, the veteran's claim of entitlement to service 
connection for a left hip disorder is well grounded.  The 
Board also concludes that the application of 38 U.S.C.A. 
§ 1154 is also appropriate as the Service Department had 
reported that the veteran did engage in combat with the enemy 
during World War II.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such service, notwithstanding 
the fact that there is no official record of such incurrence 
or aggravation in such service, and to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
Service connection of such injury may be rebutted by clear 
and convincing evidence to the contrary.  See 38 U.S.C.A. 
§ 1154 (1991).

A three-step analysis is conducted in claims of combat 
veterans under 38 U.S.C.A. § 1154(b).  First, it must be 
determined that there is "satisfactory lay or other evidence 
of service incurrence or aggravation" of disease or injury 
due to combat.  Second, it must be determined whether such 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."  If both of these inquiries 
are answered in the affirmative, then a factual presumption 
arises that the disease or injury is service-connected.  The 
third step of the analysis is to determine whether the 
government has rebutted the established presumption of in 
service incurrence by "clear and convincing evidence to the 
contrary."  See Collette v. Brown, 82 F.3d 389, 392-393 
(Fed. Cir. 1996).

Initially, the Board finds that the May 1973 lay affidavit 
is, on its face, satisfactory evidence of service incurrence 
or aggravation of an injury due to combat.  The Board once 
again notes that the RO's finding that the affiant of that 
affidavit was not credible is not supported by any official 
documentation in the record.  The Board also finds that the 
evidence is consistent with the circumstances, conditions, 
and hardships of recognized guerrilla service in 1945 and 
1946.  Thus, a factual presumption of service connection has 
been established.

Finally, the Board must consider whether clear and convincing 
evidence to rebut the established presumption of service 
connection has been presented.  The Board is well aware of 
the veteran's varying accounts of when and where he suffered 
trauma to the left hip.  However, the Board concludes that 
the evidence does not clearly establish that the veteran 
suffered only one injury to his left hip occurring in 
December 1941.  In the absence of such evidence, the Board 
finds that clear and convincing evidence to rebut the 
presumption of service connection for a left hip disorder has 
not been presented.  

The Board is cognizant that while 38 U.S.C.A. § 1154 provides 
a factual basis upon which a determination can be made that a 
particular injury was incurred or aggravated in service, it 
does not provide a basis to etiologically link the condition 
in service with the current condition.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995).  However, the Board concludes that 
competent medical evidence of a nexus between the in-service 
injury and a current condition is shown in the August 1995 
statement from a private physician which reflects that the 
veteran suffers from neuritis due to a shrapnel wound in the 
left hip.  Accordingly, entitlement to service connection for 
residuals of a shrapnel wound to the left hip is warranted.  




ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for residuals of a 
shrapnel wound to the left hip, the claim is reopened.

Entitlement to service connection for residuals of a shrapnel 
wound to the left hip is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

